Citation Nr: 9931688	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the claim as not well 
grounded.

The veteran provided testimony at a personal hearing before 
the RO in January 1998, a transcript of which is of record.

It is noted that the veteran had also perfected an appeal on 
the issue of entitlement to service connection for tinnitus.  
However, service connection was subsequently granted for 
tinnitus by a January 1998 Hearing Officer's Decision.  In 
view of the foregoing, this issue has been resolved and is 
not on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The evidence on file first shows a hearing loss 
disability of the left ear pursuant to VA regulations in 
March 1980.  The veteran has stated that this was his first 
audiological evaluation following his discharge from service.

2.  A bilateral hearing loss disability, pursuant to VA 
regulations, is not shown by the evidence on file until 
January 1990.

3.  No competent medical evidence is on file which relates 
the veteran's bilateral hearing loss to his period of active 
duty, to include the veteran's account of acoustic trauma 
therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's ears were clinically evaluated as 
normal on his December 1965 pre-induction examination.  At 
that time, audiological evaluation revealed pure tone 
thresholds, in decibels adjusted from ISO units to ASA units, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

Further, the veteran reported that he had never experienced 
ear, nose, or throat trouble.  The service medical records 
note that the veteran's ears were cleared in November 1966.  
In June 1967, the veteran was treated for complaints of 
ringing ear.  He was found to have tinnitus of the left ear 
for a day following "prostero" firing.  No other findings 
were made regarding the veteran's ears.  The service medical 
records show no diagnosis of or treatment for hearing loss 
during the veteran's period of active duty.  On his September 
1967 separation examination, the veteran's ears were 
clinically evaluated as normal.  However, no audiological 
testing appears to have been done at the time of the 
veteran's separation from service.  Nevertheless, at that 
time the veteran reported that he had not experienced hearing 
loss, nor ear, nose, or throat trouble.

The veteran's DD Form 214 shows that he received the 
following awards and citations: the Vietnam Service Medal; 
the National Defense Service Medal; the Vietnam Campaign 
Medal; and Marksman (Rifle).  

The veteran's original claim of entitlement to service 
connection for bilateral hearing loss, among other things, 
was received by the RO in August 1996.  In a rating decision 
issued later that same month, the RO denied the veteran's 
claim as not well grounded.  The RO noted that the service 
medical records showed the veteran's hearing acuity to be 
normal on entry, while the discharge examination showed no 
hearing acuity evaluation was noted.  Therefore, the RO 
stated that in the absence of evidence of hearing loss in 
service or within one year after service, the claim was not 
well grounded.

The veteran appealed the August 1996 rating decision to the 
Board.  In support of his claim, the veteran submitted copies 
of private audiological evaluations.

A private audiological evaluation conducted in March 1980 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
5
20
45
50

A subsequent private audiological evaluation report from 
September 1996 is also on file.  This report notes that a 
prior audiological evaluation conducted in January 1990 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
55
LEFT
5
10
20
50
45

The September 1996 private audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
40
LEFT
10
15
25
55
50

In his March 1997 Substantive Appeal, the veteran asserted 
that his service medical records stated that he complained of 
hearing loss and ringing in his ears due to having to stand 
next to a rocket launcher when it was being fired.  He 
contended that he could not hear for two weeks and sought 
medical attention.  Further, he maintained that he sought 
medical care many times for hearing problems while he was 
stationed in Vietnam, but he was told there was nothing that 
could be done and he would just have to live with it.  He 
reported that he was discouraged from seeking medical care, 
and that he did not say anything about his hearing problems 
at discharge because he was afraid they would keep him in 
Vietnam.  

In an October 1997 statement the veteran contended that his 
hearing loss was due to in-service acoustic trauma, and that 
he had submitted evidence which showed his hearing loss was 
consistent with the circumstances of combat pursuant to 
38 C.F.R. § 3.304(d).  He maintained that he was exposed to 
severe and prolonged acoustic and physical trauma to his ears 
during his active service, and that no exposure or acoustic 
trauma since that period had been as prolonged or as severe.  
The veteran stated that his hearing loss was not something he 
noticed right away when he was released from military 
service.  It was only as he got older that he realized how it 
was affecting him.  For example, he had to constantly ask 
what was being said.  The veteran also reported that it was 
not until 1990 that he actually decided to be tested for a 
hearing loss.  He contended that this did not mean that the 
hearing loss did not exist prior to that date, just that it 
finally became a recognized problem for which he sought a 
diagnosis.

At his January 1998 personal hearing, the veteran testified 
that his hearing loss was due to acoustic trauma that 
occurred in June 1967.  He testified that there was 
ammunition that the military wanted to get rid of, so they 
went to a rice patty about 200 meters away and fired it for 
about 15 minutes straight.  This included rocket launchers.  
He stated that he was walking behind a guy with a rocket 
launcher when this weapon was fired.  As a result, the blast 
blew out his eardrum on the left side.  He subsequently went 
on sick call and complained of a ringing in his ear, as shown 
by his service medical records.  While he continued to 
experience hearing problems during service, he did not go on 
sick call.  Further, he did not report these problems at his 
discharge because he thought he would be kept in the military 
for a longer period of time if he did, and he was anxious to 
see his family.  He testified that he was first shown to have 
a problem with his left ear thirteen years after his 
discharge from service when he had an audiological evaluation 
for his place of employment.  On inquiry, the veteran 
testified that he was a perimeter guard in a heavy combat 
zone while in Vietnam, but indicated that he did not actually 
engage in combat.  

Later in January 1998, a Hearing Officer's Decision confirmed 
and continued the denial of service connection for bilateral 
hearing loss as not well grounded.  The Hearing Officer noted 
that while the veteran did complain of ringing in the ear 
during service, there was no complaint about hearing loss in 
service and no documentation of same during service.  

Also in January 1998, the veteran submitted a statement to 
clarify his hearing testimony.  He stated that he thought the 
question about being "in combat" related only to the 
hearing injury, so he answered "no."  As far as being 
exposed to combat or being under attack, the veteran stated 
that while stationed in Vietnam he was exposed to numerous 
rocket and mortar attacks by the enemy.

In a July 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
bilateral hearing loss.  Among other things, it was found 
that the written statement submitted by the veteran was of no 
probative value since he testified that the incident which 
caused his hearing loss was not during combat.  Rather, it 
was when another soldier fired a weapon in front of the 
veteran when they were getting rid of old ammunition.

In an October 1999 statement, the veteran's representative 
noted that no audiological evaluation was conducted at the 
time of the veteran's separation examination.  The 
representative contended that without such an examination, it 
was impossible to prove whether a hearing deficiency existed 
at the time of separation.  Consequently, the representative 
asserted that the case should be remanded to accord the 
veteran a complete and contemporaneous audio examination.  
Moreover, the representative contended that the examiner 
should be requested to provide an opinion as to whether or 
not the veteran's hearing loss was etiologically related to 
his exposure to acoustic trauma during his period of active 
duty.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1999).  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  As an initial matter, the Board notes that there 
is no medical evidence on file which shows that the veteran's 
hearing loss was present during his military service or to a 
compensable degree within the first year after his release 
from service in September 1967.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Therefore, the veteran is not entitled to a grant 
of service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.  Nevertheless, service connection may still 
be established if the veteran currently satisfies the 
criteria of 38 C.F.R. § 3.385, and the evidence links current 
hearing loss with service.  Hensley at 160.

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  The veteran was not diagnosed with a 
hearing loss disability during service, and was first shown 
to have a hearing loss disability of the left ear, pursuant 
to VA regulations, in March 1980.  Further, he was not shown 
to have a bilateral hearing loss disability, pursuant to VA 
regulations, until January 1990.  As this disability was not 
shown until many years after the veteran's discharge from 
active duty, the Board concludes that competent medical 
evidence is necessary in order to well ground the veteran's 
claim.  See Grottveit at 93.  Although the veteran alleged 
continuity of symptomatology in his March 1997 Substantive 
Appeal and January 1998 personal hearing, the Board notes 
that hearing loss is an internal condition not subject to lay 
observation.  Moreover, in Voerth v. West, No. 95-904 (U.S. 
Vet. App. October 15, 1999) the United States Court of 
Appeals for Veterans Claims (Court) stated that the holding 
in Savage does not eliminate the requirement of medical nexus 
evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

As noted above, the RO determined that the veteran's account 
of acoustic trauma did not occur while the veteran was 
engaged in combat.  Consequently, the veteran was not 
entitled to the presumption contained at 38 U.S.C.A. 
§ 1154(b), which provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

The regulation implementing section 1154(b) is at 38 C.F.R. § 
3.304(d).

The phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) has been defined as requiring that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The Board notes that it 
does not appear that the acoustic trauma described by the 
veteran at his January 1998 personal hearing occurred while 
he was "engaged in combat with the enemy."  However, the 
Board notes that this is irrelevant for the purpose of 
determining whether the veteran's claim is well grounded.

As a general rule, the veteran's account of what occurred 
during service is presumed credible for the purpose of 
determining whether his claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  In short, the veteran's account of 
acoustic trauma is presumed credible for the purpose of 
determining whether the claim is well grounded.  However, 
this does not change the fact that the veteran is still 
required to submit competent medical evidence of a current 
hearing loss disability and competent medical nexus evidence 
in order to well ground his claim.  Caluza at 506; see also 
Hensley at 160.

The Board notes that there is competent medical evidence on 
file which shows the veteran to have a current hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  However, no 
competent medical evidence is on file which relates the 
veteran's bilateral hearing loss to his period of active 
duty, to include the veteran's account of acoustic trauma 
therein.  The only such evidence is the veteran's own 
contentions.  Issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board concludes that the 
veteran's claim is not well grounded and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's representative has contended that this case 
should be remanded for additional development, to include an 
examination of the veteran.  However, VA has neither the duty 
nor the authority to assist a claimant in the absence of a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477 
(1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
Nevertheless, VA may, dependent on the facts of the case, 
have a duty to notify the veteran of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  In the instant case, the 
Board finds that the RO has advised the veteran of the 
evidence necessary to well ground his claim, and the veteran 
has not indicated the existence of any pertinent evidence 
that has not already been obtained or requested that would 
well-ground his claim.  McKnight v. Brown, 131 F.3d 1483 
(Fed.Cir. 1997); Epps, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

